Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 1 of 15




                Exhibit A
Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 2 of 15




  Model Standards
 and Guidelines for
   Utilization of
    Paralegals
   Paralegals are a distinguishable group of persons who assist
     attorneys in the delivery of legal services. Through formal
        education, training, and experience, paralegals have
      knowledge and expertise regarding the legal system and
   substantive and procedural law which qualify them to do work
       of a legal nature under the supervision of an attorney.
        Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 3 of 15




Contents
    INTRODUCTION ........................................................................................................................................ 3
               I.    PREAMBLE ............................................................................................................................. 4
               II. HISTORY ................................................................................................................................ 4
               III. DEFINITION ........................................................................................................................... 4
               IV. STANDARDS.......................................................................................................................... 5
               V. GUIDELINES .......................................................................................................................... 6

    CONCLUSION ......................................................................................................................................... 12

    ADDENDUM ............................................................................................................................................ 13
         Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 4 of 15

                              NALA - The Paralegal Association

Model Standards and Guidelines
 for Utilization of Paralegals
INTRODUCTION
The purpose of this annotated version of NALA – The Paralegal Association’s Model Standards and
Guidelines for the Utilization of Paralegals (the Model) is to provide references to the existing case law and
other authorities where the underlying issues have been considered. The authorities cited will serve as a
basis upon which conduct of a paralegal may be analyzed as proper or improper.

The Model represent a statement of how the paralegal may function. The Model is not intended to be a
comprehensive or exhaustive list of the proper duties of a paralegal. Rather, they are designed as guides
to what may or may not be proper conduct for the paralegal. In formulating the Model, the reasoning and
rules of law in many reported decisions of disciplinary cases and unauthorized practice of law cases have
been analyzed and considered. In addition, the provisions of the American Bar Association’s Model Rules
of Professional Conduct, as well as the ethical promulgations of various state courts and bar associations
have been considered in the development of the Model.

This Model forms a sound basis for the paralegal and the supervising attorney to follow. This Model will
serve as a comprehensive resource document and as a definitive, well-reasoned guide to those
considering voluntary standards and guidelines for paralegals.




    ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – Updated 12/2018
                                                       3
          Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 5 of 15

 I.    PREAMBLE
       Proper utilization of the services of paralegals contributes to the delivery of cost-effective, high-
       quality legal services. Paralegals and the legal profession should be assured that measures exist for
       identifying paralegals and their role in assisting attorneys in the delivery of legal services. Therefore,
       the National Association of Legal Assistants, Inc., hereby adopts these Standards and Guidelines as
       an educational document for the benefit of paralegals and the legal profession.
       The three most frequently raised questions concerning paralegals are: (1) How do you define a
       paralegal? (2) Who is qualified to be identified as a paralegal? and (3) What duties may a paralegal
       perform? The definition adopted by NALA answers the first question. The Model sets forth minimum
       education, training, and experience through standards which will assure that an individual utilizing
       the title “legal assistant” or “paralegal” has the qualifications to be held out to the legal community
       and the public in that capacity. The Model identifies those acts which the reported cases hold to be
       forbidden and give examples of services which the paralegal may perform under the supervision of a
       licensed attorney.
       This Model constitutes a statement relating to services performed by paralegals, as defined herein,
       as approved by court decisions and other sources of authority. The purpose of the Model is not to
       place limitations or restrictions on the paralegal profession. Rather, the Model is intended to outline
       for the legal profession an acceptable course of conduct. Voluntary recognition and utilization of the
       Standards and Guidelines will benefit the entire legal profession and the public it serves.

 II.   HISTORY
       NALA adopted this Model in 1984. At the same time the following definition of a legal assistant was
       adopted:
          Legal assistants, also known as paralegals, are a distinguishable group of persons who assist
          attorneys in the delivery of legal services. Through formal education, training, and experience,
          legal assistants have knowledge and expertise regarding the legal system and substantive and
          procedural law which qualify them to do work of a legal nature under the supervision of an
          attorney.
       Historically, there have been similar definitions adopted by various legal professional organizations.
       Recognizing the need for one clear definition the NALA membership approved a resolution in July
       2001 to adopt the paralegal definition of the American Bar Association. This definition continues to
       be used today.

III.   DEFINITION
       A paralegal is a person qualified by education, training or work experience who is employed or
       retained by a lawyer, law office, corporation, governmental agency or other entity who performs
       specifically delegated substantive legal work for which a lawyer is responsible (Adopted by the ABA
       in 1997 and by NALA in 2001).

       COMMENT
       This definition emphasizes the knowledge and expertise of paralegals in substantive and procedural
       law obtained through education and work experience. It further defines a paralegal as the
       professional working under the supervision of an attorney as distinguished from a non-lawyer who
       delivers services directly to the public without any intervention or review of work product by an


        ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                        4
         Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 6 of 15
      attorney. Such unsupervised services, unless authorized by court or agency rules, constitute the
      unauthorized practice of law.
      Statutes, court rules, case law and bar association documents are additional sources for legal
      assistant or paralegal definitions. In applying the Standards and Guidelines, it is important to
      remember that they were developed to apply to the paralegal as defined herein. Lawyers should
      refrain from labeling those as paralegals or legal assistants who do not meet the criteria set forth in
      this definition and/or the definitions set forth by state rules, guidelines or bar associations. Labeling
      secretaries and other administrative staff as legal assistants/paralegals is inaccurate.
      For billing purposes, the services of a legal secretary are considered part of overhead costs and are
      not recoverable in fee awards. However, the courts have held that fees for paralegal services are
      recoverable as long as they are not clerical functions, such as organizing files, copying documents,
      checking docket, updating files, checking court dates and delivering papers. As established in
      Missouri v. Jenkins, 491 U.S.274, 109 S.Ct. 2463, 2471, n.10 (1989) tasks performed by legal
      assistants must be substantive in nature which, absent the legal assistant, the attorney would
      perform.
      There are also case law and Supreme Court Rules addressing the issue of a disbarred attorney
      serving in the capacity of a paralegal.

IV.   STANDARDS
      A paralegal should meet certain minimum qualifications. The following standards may be used to
      determine an individual’s qualifications as a paralegal:
         •   Successful completion of the Certified Paralegal (CP) certifying examination of NALA;
         •   Graduation from an ABA approved program of study for paralegals;
         •   Graduation from a course of study for paralegals which is institutionally accredited but not
             ABA approved, and which requires not less than the equivalent of 60 semester hours of
             class-room study;
         •   Graduation from a course of study for paralegals, other than those set forth in (2) and (3)
             above, plus not less than six months of in-house training as a paralegal;
         •   A baccalaureate degree in any field, plus not less than six months in-house training as a
             paralegal;
         •   A minimum of three years of law-related experience under the supervision of an attorney,
             including at least six months of in-house training as a paralegal; or
         •   Two years of in-house training as a paralegal.
      For purposes of this Model, “in-house training as a paralegal” means attorney education of the
      employee concerning paralegal duties. In addition to review and analysis of assignments, the
      paralegal should receive a reasonable amount of instruction directly related to the duties and
      obligations of the paralegal.

      COMMENT
      This Model sets forth minimum qualifications for a paralegal. These minimum qualifications, as
      adopted, recognize legal related work backgrounds and formal education backgrounds, both of
      which provide the paralegal with a broad base in exposure to and knowledge of the legal profession.
      This background is necessary to assure the public and the legal profession that the employee
      identified as a paralegal is qualified.


       ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                       5
        Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 7 of 15
     The Certified Paralegal (CP) examination established by NALA in 1976 is a voluntary nationwide
     certification program for paralegals. The CP designation is a statement to the legal profession and
     the public that the paralegal has met the high levels of knowledge and professionalism required by
     NALA’s certification program. Continuing education requirements, which all certified paralegals must
     meet, assure that high standards are maintained. The CP designation has been recognized as a
     means of establishing the qualifications of a paralegal in Supreme Court rules, state court and bar
     association standards and utilization guidelines.
     On April 30, 2014, The National Commission for Certifying Agencies (NCCA) granted accreditation
     to the NALA Certified Paralegal program for demonstrating compliance with the NCCA Standards for
     the Accreditation of Certification Programs.
     NCCA is the accrediting body of the Institute for Credentialing Excellence. The NCCA Standards
     were created to ensure certification programs adhere to modern standards of practice for the
     certification industry. The NALA Certified Paralegal program joins an elite group of more than 120
     organizations representing over 270 certification programs that have received and maintained NCCA
     accreditation. The accreditation requires annual reports and renewal every five years to ensure
     standards.
     Certification through NALA is available to all paralegals meeting the educational and experience
     requirements. Certified Paralegals may also pursue advanced certification in specialty practice areas
     through the APC, Advanced Paralegal Certification, credentialing program. Paralegals may also
     pursue certification based on state laws and procedures in California, Florida, Louisiana, North
     Carolina, and Texas.

V.   GUIDELINES
     These guidelines relating to standards of performance and professional responsibility are intended
     to aid paralegals and attorneys. The ultimate responsibility rests with an attorney who employs
     paralegals to educate them with respect to the duties they are assigned and to supervise the
     manner in which such duties are accomplished.

     COMMENT
     In general, a paralegal is allowed to perform any task which is properly delegated and supervised
     by an attorney, as long as the attorney is ultimately responsible to the client and assumes complete
     professional responsibility for the work product.

     ABA Model Rules of Professional Conduct, Rule 5.3 provides: With respect to a non-lawyer
     employed or retained by or associated with a lawyer:

        a) a partner in a law firm shall make reasonable efforts to ensure that the firm has in effect
           measures giving reasonable assurance that the person’s conduct is compatible with the
           professional obligations of the lawyer;
        b) a lawyer having direct supervisory authority over the non- lawyer shall make reasonable
           efforts to ensure that the person’s conduct is compatible with the professional obligations of
           the lawyer; and
        c) a lawyer shall be responsible for conduct of such a person that would be a violation of the
           rules of professional conduct if engaged in by a lawyer if:
           1) the lawyer orders or, with the knowledge of the specific conduct ratifies the conduct
               involved; or
           2) the lawyer is a partner in the law firm in which the person is employed, or has direct
               supervisory authority over the person, and knows of the conduct at a time when its


      ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                      6
   Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 8 of 15
            consequences can be avoided or mitigated but fails to take remedial action.

There are many interesting and complex issues involving the use of paralegals. In any discussion of
the proper role of a paralegal, attention must be directed to what constitutes the practice of law.
Proper delegation to paralegals is further complicated and confused by the lack of an adequate
definition of the practice of law.

Kentucky became the first state to adopt a Paralegal Code by Supreme Court Rule. This Code sets
forth certain exclusions to the unauthorized practice of law:

For purposes of this rule, the unauthorized practice of law shall not include any service rendered
involving legal knowledge or advice, whether representation, counsel or advocacy, in or out of court,
rendered in respect to the acts, duties, obligations, liabilities or business relations of the one
requiring services where:
   •   The client understands that the paralegal is not a lawyer;
   •   The lawyer supervises the paralegal in the performance of his or her duties; and
   •   The lawyer remains fully responsible for such representation including all actions taken or
       not taken in connection therewith by the paralegal to the same extent as if such
       representation had been furnished entirely by the lawyer and all such actions had been taken
       or not taken directly by the attorney. Paralegal Code, Ky.S.Ct.R3.700, Sub-Rule 2.

South Dakota Supreme Court Rule 97-25 Utilization Rule a(4) states: The attorney remains
responsible for the services performed by the legal assistant to the same extent as though such
services had been furnished entirely by the attorney and such actions were those of the attorney.

GUIDELINE 1
Paralegals should:
   •   Disclose their status as paralegals at the outset of any professional relationship with a client,
       other attorneys, a court or administrative agency or personnel thereof, or members of the
       general public;
   •   Preserve the confidences and secrets of all clients; and
   •   Understand the attorney’s Rules of Professional Responsibility and these Guidelines in order
       to avoid any action which would involve the attorney in a violation of the Rules or give the
       appearance of professional impropriety.

COMMENT
Routine early disclosure of the paralegal’s status when dealing with persons outside the attorney’s
office is necessary to assure that there will be no misunderstanding as to the responsibilities and
role of the paralegal. Disclosure may be made in any way that avoids confusion. If the person
dealing with the paralegal already knows of his/her status, further disclosure is unnecessary. If at
any time in written or oral communication the paralegal becomes aware that the other person may
believe the paralegal is an attorney, immediate disclosure should be made as to the paralegal’s
status.

The attorney should exercise care that the paralegal preserves and refrains from using any
confidence or secrets of a client and should instruct the paralegal not to disclose or use any such
confidences or secrets.



 ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                 7
   Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 9 of 15
The paralegal must take any and all steps necessary to prevent conflicts of interest and fully
disclose such conflicts to the supervising attorney. Failure to do so may jeopardize both the
attorney’s representation of the client and the case itself.

Guidelines for the Utilization of Legal Assistant Services adopted December 3, 1994 by the
Washington State Bar Association Board of Governors states:

    “Guideline 7: A lawyer shall take reasonable measures to prevent conflicts of interest resulting
    from a legal assistant’s other employment or interest insofar as such other employment or
    interests would present a conflict of interest if it were that of the lawyer.”

In Re Complex Asbestos Litigation, 232 Cal. App. 3d 572 (Cal. 1991), addresses the issue wherein
a law firm was disqualified due to possession of attorney-client confidences by a legal assistant
employee resulting from previous employment by opposing counsel.

In Oklahoma, in an order issued July 12, 2001, in the matter of Mark A. Hayes, M.D. v. Central
States Orthopedic Specialists, Inc., a Tulsa County District Court Judge disqualified a law firm from
representation of a client on the basis that an ethical screen was an impermissible device to protect
from disclosure confidences gained by a non-lawyer employee while employed by another law firm.
In applying the same rules that govern attorneys, the court found that the Rules of Professional
Conduct pertaining to confidentiality apply to non-lawyers who leave firms with actual knowledge of
material, confidential information and a screening device is not an appropriate alternative to the
imputed disqualification of an incoming legal assistant who has moved from one firm to another
during ongoing litigation and has actual knowledge of material, confidential information. The decision
was appealed, and the Oklahoma Supreme Court determined that, under certain circumstances,
screening is an appropriate management tool for non-lawyer staff.

In 2004, the Nevada Supreme Court also addressed this issue at the urging of the state’s
paralegals. The Nevada Supreme Court granted a petition to rescind the Court’s 1997 ruling in
Ciaffone v. District Court. In this case, the court clarified the original ruling, stating “mere opportunity
to access confidential information does not merit disqualification.” The opinion stated instances in
which screening may be appropriate and listed minimum screening requirements. The opinion also
set forth guidelines that a district court may use to determine if screening has been or may be
effective. These considerations are:
    •   substantiality of the relationship between the former and current matters
    •   the time elapsed between the matters
    •   size of the firm
    •   number of individuals presumed to have confidential information
    •   nature of their involvement in the former matter
    •   timing and features of any measures taken to reduce the danger of disclosure
    •   whether the old firm and the new firm represent adverse parties in the same proceeding
        rather than in different proceedings.

The ultimate responsibility for compliance with approved standards of professional conduct rests
with the supervising attorney. The burden rests upon the attorney who employs a paralegal to
educate the latter with respect to the duties which may be assigned and then to supervise the
manner in which the paralegal carries out such duties. However, this does not relieve the paralegal
from an independent obligation to refrain from illegal conduct. Additionally, and notwithstanding that
the Rules are not binding upon non-lawyers, the very nature of a paralegal’s employment imposes


 ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                 8
   Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 10 of 15
an obligation not to engage in conduct which would involve the supervising attorney in a violation of
the Rules.

The attorney must make sufficient background investigation of the prior activities and character and
integrity of his or her paralegals. Further, the attorney must take all measures necessary to avoid
and fully disclose conflicts of interest due to other employment or interests. Failure to do so may
jeopardize both the attorney’s representation of the client and the case itself.

Paralegal associations strive to maintain the high level of integrity and competence expected of the
legal profession and, further, strive to uphold the high standards of ethics.
NALA’s Code of Ethics and Professional Responsibility states “A paralegal’s conduct is guided by
bar associations’ codes of professional responsibility and rules of professional conduct.”
On August 6, 2012, the American Bar Association approved revisions to the Model Rules of
Professional Conduct, many of which specifically relate to technology. Changes include the
Comment on Rule 1.1 Competence. The change to the Comment, now section 8 on Maintaining
Competence, states:

    “To maintain the requisite knowledge and skill, a lawyer should keep abreast of changes in the
   law and its practice, including the benefits and risks associated with relevant technology, engage
   in continuing study and education and comply with all continuing legal education requirements to
   which the lawyer is subject.”

With the increasing reliance on technology and the movement of the courts toward electronic filing
and e-discovery, it is imperative that paralegals hold to the highest standards of professional and
technological competence.

GUIDELINE 2
Paralegals should not: establish attorney-client relationships; set legal fees; give legal opinions or
advice; or represent a client before a court, unless authorized to do so by said court; nor engage in,
encourage, or contribute to any act which could constitute the unauthorized practice law.

COMMENT
Case law, court rules, codes of ethics and professional responsibilities, as well as bar ethics
opinions now hold which acts can and cannot be performed by a paralegal. Generally, the
determination of what acts constitute the unauthorized practice of law is made by state supreme
courts.
Numerous cases exist relating to the unauthorized practice of law. Courts have gone so far as to
prohibit the paralegal from preparation of divorce kits and assisting in preparation of bankruptcy
forms and, more specifically, from providing basic information about procedures and requirements,
deciding where information should be placed on forms, and responding to questions from debtors
regarding the interpretation or definition of terms.
Cases have identified certain areas in which an attorney has a duty to act, but it is interesting to note
that none of these cases state that it is improper for an attorney to have the initial work performed by
the paralegal. This again points out the importance of adequate supervision by the employing
attorney.
An attorney can be found to have aided in the unauthorized practice of law when delegating acts
which cannot be performed by a paralegal.




 ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                 9
   Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 11 of 15
GUIDELINE 3
Paralegals may perform services for an attorney in the representation of a client, provided:
   •   The services performed by the paralegal do not require the exercise of independent
       professional legal judgment;
   •   The attorney maintains a direct relationship with the client and maintains control of all client
       matters;
   •   The attorney supervises the paralegal;
   •   The attorney remains professionally responsible for all work on behalf of the client, including
       any actions taken or not taken by the paralegal in connection therewith; and
   •   The services performed supplement, merge with and become the attorney’s work product.

COMMENT
Paralegals, whether employees or independent contractors, perform services for the attorney in the
representation of a client. Attorneys should delegate work to paralegals commensurate with their
knowledge and experience and provide appropriate instruction and supervision concerning the
delegated work, as well as ethical acts of their employment. Ultimate responsibility for the work
product of a paralegal rests with the attorney. However, a paralegal must use discretion and
professional judgment and must not render independent legal judgment in place of an attorney.
The work product of a paralegal is subject to civil rules governing discovery of materials prepared in
anticipation of litigation, whether the paralegal is viewed as an extension of the attorney or as
another representative of the party itself. Fed.R.Civ.P. 26 (b) (3) and (5).

GUIDELINE 4
In the supervision of a paralegal, consideration should be given to:
   •   Designating work assignments that correspond to the paralegal’s abilities, knowledge,
       training and experience;
   •   Educating and training the paralegal with respect to professional responsibility, local rules
       and practices, and firm policies;
   •   Monitoring the work and professional conduct of the paralegal to ensure that the work is
       substantively correct and timely performed;
   •   Providing continuing education for the paralegal in substantive matters through courses,
       institutes, workshops, seminars and in-house training; and
   •   Encouraging and supporting membership and active participation in professional
       organizations.

COMMENT
Attorneys are responsible for the actions of their employees in both malpractice and disciplinary
proceedings. In the vast majority of cases, the courts have not censured attorneys for a particular
act delegated to the paralegal, but rather, have been critical of and imposed sanctions against
attorneys for failure to adequately supervise the paralegal. The attorney’s responsibility for
supervision of his or her paralegal must be more than a willingness to accept responsibility and
liability for the paralegal’s work. Supervision of a paralegal must be offered in both the procedural
and substantive legal areas. The attorney must delegate work based upon the education, knowledge


 ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                10
   Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 12 of 15
and abilities of the paralegal and must monitor the work product and conduct of the paralegal to
ensure that the work performed is substantively correct and competently performed in a professional
manner.
Michigan State Board of Commissioners has adopted Guidelines for the Utilization of Legal
Assistants (April 23, 1993). These guidelines, in part, encourage employers to support legal
assistant participation in continuing education programs to ensure that the legal assistant remains
competent in the fields of practice in which the legal assistant is assigned.
The working relationship between the lawyer and the paralegal should extend to cooperative efforts
on public service activities wherever possible. Participation in pro bono activities is encouraged in
ABA Guideline 10.

GUIDELINE 5
In the supervision Except as otherwise provided by statute, court rule or decision, administrative rule
or regulation, or the attorney’s rules of professional responsibility, and within the preceding
parameters and proscriptions, a paralegal may perform any function delegated by an attorney,
including, but not limited to the following:
   •   Conduct client interviews and maintain general contact with the client after the establishment
       of the attorney-client relationship, so long as the client is aware of the status and function of
       the paralegal, and the client contact is under the supervision of the attorney.
   •   Locate and interview witnesses, so long as the witnesses are aware of the status and
       function of the paralegal.
   •   Conduct investigations and statistical and documentary research for review by the attorney.
   •   Conduct legal research for review by the attorney.
   •   Draft legal documents for review by the attorney.
   •   Draft correspondence and pleadings for review by and signature of the attorney.
   •   Summarize depositions, interrogatories and testimony for review by the attorney.
   •   Attend executions of wills, real estate closings, depositions, court or administrative hearings
       and trials with the attorney.
   •   Author and sign letters providing the paralegal’s status is clearly indicated and the
       correspondence does not contain independent legal opinions or legal advice.

COMMENT
The United States Supreme Court has recognized the variety of tasks being performed by
paralegals and has noted that use of paralegals encourages cost-effective delivery of legal services,
Missouri v. Jenkins, 491 U.S.274, 109 S.Ct. 2463, 2471, n.10 (1989). In Jenkins, the court further
held that paralegal time should be included in compensation for attorney fee awards at the market
rate of the relevant community to bill paralegal time. Courts have held that paralegal fees are not a
part of the overall overhead of a law firm. Paralegal services are billed separately by attorneys and
decrease litigation expenses. Tasks performed by paralegals must contain substantive legal work
under the direction or supervision of an attorney, such that if the paralegal were not present, the
work would be performed by the attorney.
In Taylor v. Chubb, 874 P.2d 806 (Okla. 1994), the Court ruled that attorney fees awarded should
include fees for services performed by paralegals and, further, defined tasks which may be
performed by the paralegal under the supervision of an attorney including, among others: interview


 ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                11
      Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 13 of 15
   clients; draft pleadings and other documents; carry on legal research, both conventional and
   computer aided; research public records; prepare discovery requests and responses; schedule
   depositions and prepare notices and subpoenas; summarize depositions and other discovery
   responses; coordinate and manage document production; locate and interview witnesses; organize
   pleadings, trial exhibits and other documents; prepare witness and exhibit lists; prepare trial
   notebooks; prepare for the attendance of witnesses at trial; and assist lawyers at trials.
   Except for the specific proscription contained in Guideline 1, the reported cases do not limit the
   duties which may be performed by a paralegal under the supervision of the attorney.
   An attorney may not split legal fees with a legal assistant, nor pay a paralegal for the referral of legal
   business. An attorney may compensate a paralegal based on the quantity and quality of the
   paralegal’s work and value of that work to a law practice.


CONCLUSION
These Standards and Guidelines were developed from generally accepted practices. Each supervising
attorney must be aware of the specific rules, decisions and statutes applicable to paralegals within
his/her jurisdiction.




     ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                    12
      Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 14 of 15


ADDENDUM
For further information, the following cases may be helpful to you:

Duties
Taylor v. Chubb, 874 P.2d 806 (Okla. 1994); McMackin v. McMackin, 651 A.2d 778 (Del.Fam Ct 1993);
Davis v. Mostyn Law Firm, P.C. (S.D. Tex., 2012)

Work Product
Fine v. Facet Aerospace Products Co., 133 F.R.D. 439 (S.D.N.Y. 1990)

Unauthorized Practice of Law
Akron Bar Assn. v. Green, 673 N.E.2d 1307 (Ohio 1997); In Re Hessinger & Associates, 192 B.R. 211
(N.D. Calif. 1996); In the Matter of Bright, 171 B.R. 799 (Bkrtcy. E.D. Mich); Louisiana State Bar Assn v.
Edwins, 540 So.2d 294 (La. 1989); Doe v. Condon, 532 S.E.2d 879, 341 S.C. 22 (S.C., 2000)

Attorney/Client Privilege
In Re Complex Asbestos Litigation, 232 Cal. App. 3d 572 (Calif. 1991); Makita Corp. v. U.S., 819
F.Supp. 1099 (CIT 1993)

Conflicts
In Re Complex Asbestos Litigation, 232 Cal. App. 3d 572 (Calif. 1991); Makita Corp. v. U.S., 819
F.Supp. 1099 (CIT 1993); Phoenix Founders, Inc., v. Marshall, 887 S.W.2d 831 (Tex. 1994); Smart
Industries v. Superior Court, 876 P.2d 1176 (Ariz. App. Div.1 1994)

Supervision
Matter of Martinez, 754 P.2d 842 (N.M. 1988); State v. Barrett, 483 P.2d 1106 (Kan. 1971); Hayes v.
Central States Orthopedic Specialists, Inc., 2002 OK 30, 51 P.3d 562; Liebowitz v. Eighth Judicial
District Court of Nevada Nev Sup Ct., No 39683, November 3, 2003 clarified in part and overrules in part
Ciaffone v. District Court, 113 Nev 1165, 945. P2d 950 (1997)

Fee Awards
In Re Bicoastal Corp., 121 B.R. 653 (Bktrcy.M.D.Fla. 1990); In Re Carter, 101 B.R. 170 (Bkrtcy.D.S.D.
1989); Taylor v. Chubb, 874 P.2d 806 (Okla.1994); Missouri v. Jenkins, 491 U.S. 274, 109 S.Ct. 2463,
105 L.Ed.2d 229 (1989) 11 U.S.C.A.’330; McMackin v. McMackin, Del.Fam.Ct. 651 A.2d 778 (1993);
Miller v. Alamo, 983 F.2d 856 (8th Cir. 1993); Stewart v. Sullivan, 810 F.Supp. 1102 (D.Hawaii 1993); In
Re Yankton College, 101 B.R. 151 (Bkrtcy. D.S.D. 1989); Stacey v. Stroud, 845 F.Supp. 1135
(S.D.W.Va. 1993); Missouri v. Jenkins Agyei, 491 U.S. 274, 109 S.Ct. 2463, 105 L.Ed.2d 229 (1989);
Upheld by the U.S. Supreme Court in Richlin Sec. Serv. Co. v. Chertoff, 128 S.Ct. 2007, 170 L.Ed.2d
960, 553 U.S. 571, 8 Cal. Daily Op. Serv. 6601, 22 Fla. L. Weekly Fed. S 279, 76 USLW 4360, 2008
Daily Journal D.A.R. 8004 (2008); Nolen v. Colvin (W.D. Okla., 2013) – Court utilizes NALA’s wage
report to affirm paralegals rate in the case

Court Appearances
Louisiana State Bar Assn v. Edwins, 540 So.2d 294 (La. 1989)

     ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                    13
      Case 3:14-cv-00956-JBA Document 551-1 Filed 12/05/19 Page 15 of 15
In addition to the above referenced cases, you may contact your state bar association for information
regarding guidelines for the utilization of paralegals that may have been adopted by the bar, or ethical
opinions concerning the utilization of paralegals.




     ©Copyright 2016 National Association of Legal Assistants, Inc., all rights reserved – updated 12/2018
                                                    14
